Citation Nr: 1506504	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral tinnitus, to include as secondary to bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970 including combat experience in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  He was accompanied by his wife, who observed the proceedings and did not provide any testimony.  The Veteran also provided testimony at a formal hearing before a Decision Review Officer at the RO in November 2012. 


FINDING OF FACT

The Veteran has current tinnitus related to his service-connected bilateral hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds the criteria to establish service connection for tinnitus secondary to hearing loss are met.  A January 2010 VA examiner diagnosed the Veteran with bilateral tinnitus.  In a March 2013 Decision Review Officer (DRO) Decision, the Veteran was service-connected for bilateral hearing loss effective November 23, 2009.  A positive nexus has been shown between the current tinnitus and the service-connected hearing loss in the January 2010 VA examination report.  The examiner opined  that the Veteran's tinnitus is "as likely as not a symptom associated with his hearing loss."    Without any opinion to the contrary, the Board finds the record in at least relative equipoise in favor of the Veteran's claim.   

In light of the favorable decision, any error by VA in complying with the requirements of Veterans Claims Assistance Act of 2000 (VCAA) and any other duties is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


